Citation Nr: 1520880	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  10-40 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for a right knee disability, diagnosed as degenerative joint disease.

2.  Entitlement to a rating an increased rating for sickle cell anemia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of an increased rating for sickle cell anemia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current right knee degenerative joint disease had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for right knee degenerative joint disease have been met.  38 U.S.C.A. §§  1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the Veteran is entitled to service connection for his currently diagnosed right knee degenerative joint disease because the credible evidence of record shows that this disability had its onset in or was otherwise incurred during his active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The Veteran reported that he suffered a right knee injury while he was in service.  See March 2009 VA Medical Report; see also August 2010 Private Examination Report.  Specifically, he reported that he was climbing down from the top of a tanker when he fell and sustained injury to his right knee.  See August 2010 Private Examination Report.  He further reported that he was prescribed crutches, a knee brace and medication for his knee injury, and was put on light duty.  See id.  Although his service treatment records do not document a right knee injury in service, the Veteran is competent to give testimony concerning the injuries he sustained, and the Board finds his reports credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, based his competent and credible reports, a private physician opined that his current right knee degenerative joint disease was more likely than not related to the injury he sustained during service.  The Board finds this opinion highly probative as it contains clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Based on the competent and credible lay testimony of the Veteran and the medical evidence of a nexus he submitted, the Board finds that his current right knee degenerative joint disease had its onset in service, and thus service connection for this disability is warranted.


ORDER

Service connection for right knee degenerative joint disease is granted.


REMAND

The Veteran was examined by VA in connection with his sickle cell anemia in March 2009.  In September 2011, he submitted an examination report from a private physician indicating that his sickle cell anemia has worsened since the March 2009 examination.  As such, remand is in order to afford the Veteran a new VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private medical records in connection with the Veteran's treatment for sickle cell anemia and/or its related symptoms since July 2011.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed the nature, extent and severity of his sickle cell anemia symptoms and the impact of his condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Then schedule the Veteran for the appropriate VA examination to address the present severity of his sickle cell anemia and related symptoms.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.  

The examiner is asked to identify any impairment associated with the Veteran's sickle cell anemia, to include whether the sickle cell anemia is:

(a) asymptomatic, established case in remission, but with identifiable organ impairment; or 

(b) with repeated hemolytic sickling crises with continuing impairment of health, or; 

(c) with painful crises several times a year or with symptoms precluding other than light manual labor; or

 (d) with repeated painful crises, occurring in skin, joints, bones or any major organs caused by hemolysis and sickling of red blood cells, with anemia, thrombosis and infarction, with symptoms precluding even light manual labor.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Finally, readjudicate the claims on appeal with consideration of whether the case should be referred for extraschedular consideration.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


